Opinion by
Oliver, P. J.
It was stipulated that the gloves in question are similar in all material respects to those the subject of United States v. Aris Gloves, Inc. (31 C. C. P. A. 169, C. A. D. 268), which record was incorporated herein. In accordance therewith certain of the merchandise in question was held dutiable at $5 per dozen pairs, plus $1 per dozen pairs, under paragraph 1532 (a), as modified by the Czechoslovakian Trade Agreement (T. D. 49458). Other items were held dutiable at $5.50 per dozen pairs under paragraph 1532 (a). The protests were sustained to this extent.